﻿It gives me great pleasure, Sir, to offer you, on behalf of the Pakistan delegation, warm and sincere felicitations on your election as President of the Ganeral Assembly at its forty-fourth session. Your unanimous election was a tribute to you, as well as recognition of the important role played by Nigeria in promoting international peace, security and progress. Relations between our two countries, which we highly treasure, have always been marked by friendship, understanding and co-operation. We are confident that you will guide the deliberations of the Assembly with distinction. 
I should like to express our deep appreciation for the leadership provided by your predecessor, His Excellency Mr. Dante Caputo, in presiding over the previous session of the General assembly.
I should like also to pay a special tribute to the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, for his untiring efforts to promote the [ purposes and principles of the United Nations and the cause of international peace. Under his leadership the United Nations has emerged as a credible and effective instrument for the promotion and maintenance of peace around the world. Pakistan will continue to extend to him full co-operation for the consolidation of international peace, security and progress.
I am honoured to bring to this body the greetings of the people and the Government of Pakistan. A new era of democracy was ushered in by the people of Pakistan last December, after a long and arduous struggle, through a peaceful electoral process. A new spirit pervades our society. Our people are confident, our political institutions are thriving, our judiciary is independent and our information media are free.
The Government's commitment to the ideals and principles of democracy is matched by an equally firm commitment to promoting the welfare of the people. Since assuming office. Prime Minister Benazir Bhutto has devoted her energies to improving the lot of the poor masses. The Government has launched comprehensive programmes for the eradication of poverty, the elimination of illiteracy, the provision of shelter aid basic health care, the integration of women in development and the protection of human rights. It has also declared war on drug trafficking and drug abuse.
The people of Pakistan rejoice in the world-wide triumph of democracy and freedom. It is a measure of her commitment to strengthening democracy in Pakistan and elsewhere that the Prime Minister of Pakistan proposed in June this year the establishment of an association of democratic nations. The cultural, historical and ideological ethos of different countries leads them to choose the models of popular participation best suited to their circumstances. The proposal seeks to bring together democracies so they may draw strength from each other and work jointly for the promotion of human rights and fundamental freedoms. We believe that the consolidation of democratic principles will strengthen the United Nations and the cause of international peace and stability.
As we stand on the threshold of the twenty-first century, the world is undergoing a profound transformation. The East-West dialogue has eased international tension, and the confrontation of the past could well be replaced by a spirit of constructive competition and co-operation. A number of regional conflicts appear to be yielding to the growing international resolve to settle disputes by peaceful means.
While some troubled areas in the world have witnessed an appreciable movement towards peaceful conditions, others continue to be marked by strife. Afghanistan is unfortunately one of those countries where peace has not yet returned. I do not wish to dwell on the past. Suffice it to say that while the epic struggle of the heroic people of Afghanistan led to the withdrawal of foreign troops, that could not by itself lead to a resolution of the problem. The Geneva accords of April 1988 did not constitute a comprehensive settlement, since they addressed the external aspects of the problem.
The framework for an internal settlement has been provided by the General Assembly in resolution 43/20, which called for the establishment of a bread-based government in Afghanistan acceptable to the people of Afghanistan, the voluntary return of over 5 million Afghan refugees to their homeland, aid the free exercise of the right to self-determination by the people of Afghanistan - elements essential to a comprehensive political settlement. The formation of ai Afghan Interim Government in February this year marked an important step towards the objective of setting up a broad-based government in Afghanistan.
The Kabul regime has been rejected by the Afghan people and is sustained within a few strongholds through massive infusions of Soviet arms. No representative group or segment of the Afghan population is willing to enter into negotiations or share power with the Kabul regime, which is held responsible for the death and destruction caused by the conflict in Afghanistan during the past decade. The solution lies in the transfer of power to a broad-based government acceptable to the Afghan people. The discredited Kabul regime has, however, refused to transfer power peacefully, in a major propaganda offensive it has made self-serving proposals intended to legitimize it. Those proposals have been rejected by the Afghan people. The Kabul regime, having failed to hoodwink the Afghan people or the international community, has chosen the path of war in a desperate bid for survival.
It is indeed ironic that the Kabul regime, which is responsible for the continuation of the conflict in Afghanistan, should seek to shift the blame to Pakistan by levelling baseless allegations of interference and violations of the Geneva accords. All such allegations have been investigated by the united Nations good Offices Mission in Afghanistan and Pakistan, and none has been substantiated.
Not content with its false propaganda, the Kabul regime has sought to pressure Pakistan through Scud missile attacks, ground and air violations and acts of sabotage. Pakistan will not be intimidated and will remain steadfast in its quest for a comprehensive political settlement of the Afghanistan problem. We shall continue to lend full support to the Secretary-General in his efforts to bring about such a settlement.
We are confident that this Assembly will reiterate its call for a comprehensive settlement of the Afghanistan issue, including the establishment of a broad-based government in Kabul acceptable to the people of Afghanistan, voluntary return of Afghan refugees to their homeland, and the free exercise of the right to self-determination by the Afghan people.
In Kampuchea, as in Afghanistan, foreign military intervention resulted in the imposition of am illegal and unrepresentative regime. We are disappointed at the failure of the Paris Conference on Kampuchea. That failure was due primarily to the attempts by the regime in Kampuchea to legitimize the consequences of foreign military intervention. It is our earnest hope that a comprehensive political settlement will soon be arrived at, resulting in the free exercise of the right to self-determination by the people of Kampuchea after the complete withdrawal of Vietnamese forces.
The tragedy of the people of Palestine endures. Israel continues to deny the inalienable national rights of the Palestinian people and remains in illegal occupation of Palestinian and Arab territories. The people of Palestine have waged a heroic struggle for the restoration of their national rights. Unarmed Palestinian youths have stood firm in the face of the full might of tine callous aid brutal Israeli armed forces, which have resorted to murder, mass detentions, deportations, blowing up the homes of Palestinians, closing their educational institutions aid strangling their economic life. Pakistan condemns those Zionist atrocities.
A just and durable solution of the problem is possible only throucfa the unconditional and total withdrawal of Israeli forces from all occupied Palestinian and Arab territories, including Al-Quds al-Sharif, and the restoration of the right of the Palestinian people to self-determination and to establish an independent State of their own in Palestine, under the leadership of the Palestine Liberation Organization (PLO), their sole and legitimate representative. We believe that this can best be achieved through an international conference on the Middle East with the full participation of the Palestine Liberation Organization on an equal footing.
The proclamation of the State of Palestine and the initiatives of the PID for a peaceful settlement have been widely welcomed throughout the world. The international community, aid particularly the friends of Israel, must persuade Israel to respond in a positive manner to these initiatives.
Nothing is more repugnant to the human spirit than the spectacle of a society organized on the basis of racist doctrines. The racist, minority, illegal regime in Pretoria continues to practise the odious system of apartheid with brutal force and intensity. This has left the long-suffering people of South Africa no option but to intensify their struggle against the racist regime. It is our firm conviction that the irrepressible demand of the majority community of South Africa for equality, liberty and majority rule cannot be suppressed for long. The Government of Pakistan fully supports their valiant struggle for freedom, equality and dignity. We support the demand of the international community for the imposition of comprehensive and mandatory sanctions against the racist Pretoria regime till the eradication of apartheid and the establishment of majority rule in South Africa.
We must ensure that there is no retrogression in areas where the United Nations has achieved success in promoting peaceful solutions to raging conflicts. With the approaching independence of Namibia a stronghold of colonialism is nearing its end. The valiant and protracted struggle of the people of Namibia, under the dynamic leadership of the South West Africa People's Organization (SWAPO), supported by the united Nations has paved the way for Namibia's independence. The international community must ensure that the independence plan is scrupulously adhered to by South Africa and all practices in contravention of the letter and spirit of Security Council resolution 435 (1978) cease forthwith. Pakistan is proud to be associated with the implementation of the independence plan under the aegis of the United Nations through the contribution of personnel to the united Nations Transition Assistance Group. The day is not far off when Namibia will occupy its rightful place as an independent State in the comity of nations.
We remain hopeful that the peace talks between Iran and Iraq under united Nations auspices for the implementation of Security Council resolution 598 (1987) will lead to a just, comprehensive and durable settlement and that the two countries will be able to devote their energies to the gigantic task of economic and social reconstruction.
An area that deserves the urgent attention of the United Nations is that of the plight of minorities in many parts of the world where they are denied their fundamental human rights and are treated as outcasts, fair game for discriminatory treatment. The States whose citizens they are must provide them full protection. If the States concerned should fail to do so or indeed should become the tormentors themselves, it is the duty of the international community to demonstrate effectively its concern for the hapless and unfortunate minorities. We are particularly concerned at this juncture over the travail of the Turkish Muslim minority in Bulgaria. More than 300(,000 Bulgarian Muslims have been forced to take refuge in Turkey. We hope that the policy of forced assimilation which has led to this exodus aid has evoked world-wide concern will be abandoned aid the human rights of the Bulgarian Muslims respected.
The positive developments in the political arena between the East and the West are not, unfortunately, reflected in the field of international economic relations, particularly between the North and the South. Despite a recognition of the growing interdependence of the world economy the divide between the rich and the poor nations continues to widen, dialogue remains stalled, and the economic problems of the developing world remain unaddressed.
Many eminent leaders from developing countries have articulated from this rostrum their deepening concern over the continuing economic crisis in the third world. The socio-political consequences of this crisis for the developing economies are only too well known. The fundamental issue facing the developing world is a simple one - its inability to foster socio-economic progress and welfare in ai uncongenial external economic environment.
The economic situation of many developing countries has deteriorated and the number of people living below the poverty line has increased. Reduced external assistance, debt-servicing, low commodity prices, adverse terms of trade and increased protectionism have resulted in massive reverse financial flows. The economies of a large number of developing countries have thus been drained and the process of development brought to a standstill.
The third world countries continue to impress upon the industrialized North the need, in an increasingly interdependent world, to resolve international economic issues through dialogue. However, all efforts to revive the North-South dialogue have foundered because of the negative attitude of the North. Major industrialized countries are impervious to our concerns. The third world has at best a marginal role in international economic and financial decision-making.
The external debt burden of the third world countries reached the astronomical figure of 31.32 trillion in 1988. We believe that an equitable solution of the debt problem must be devised which would allow reasonable economic growth aid avoid disrupting the political and social fabric of the debtor nations. Debt relief measures should apply to both official and commercial debts. Countries which have managed their external debts efficiently should not be penalized by being excluded from debt-relief measures. Development assistance must also be enhanced.
The protectionist policies of the developed countries support inefficient local industry, run contrary to the principle of comparative advantage, reduce world productivity and act as a serious obstacle in the way of the economic development of the developing countries. Tariff and non-tariff barriers against imports from the developing countries are erected by those very countries which advocate the merits of free-market economies. It is time for them to lead by example rather than by precept and to dismantle these barriers. It is also our hope that the current Multi-Fibre Agreement (MFA) will not be extended further after it expires in 1991. It is time to resume the dialogue. The special session devoted to international economic co-operation and the revitalization of economic growth end development of the developing countries, scheduled for 1990, will provide an opportunity for the adoption of concrete measures to redress the structural problems besetting international economic relations. Simultaneously, serious attention must be devoted to the elaboration of the international development strategy for the fourth united Nations development decade.
The protection and preservation of the environment is indeed a shared objective. Pakistan, for its part, has consistently supported international efforts to this end. We believe, however, that the improvement of the environment is closely linked to the eradication of poverty. There is thus an inherent relationship between environmental improvement and economic development. It is equally important that the developed countries should provide the technology and the financial resources to the developing countries to fight environmental degradation, while sustaining, if not accelerating, their economic growth. Furthermore, the environment should not be the only subject on the North-South agenda. The entire range of economic issues must be discussed, with a view to finding common solutions.
Pakistan has always been in the forefront of efforts to promote international peace and security and to remove the nuclear threat that hangs over humanity. We therefore welcomed the commencement of talks between the united States and the Soviet Union on the reduction of their strategic nuclear weapons. It is our expectation that the talks will lead to a substantial reduction of the nuclear arsenals of the two super-Powers and ultimately to the total elimination of nuclear weapons. Pending the achievement of this ultimate objective, effective and legally  binding international arrangements must be worked out to assure all non-nuclear-weapon States against the use or the threat of the use of nuclear weapons.
It is a matter for some regret that the conclusion of a comprehensive nucler~test-ban treaty, which is an essential first step towards halting and reversing the nuclear-arms race, has remained elusive. We strongly urge the early adoption of such a treaty.
Pakistan has consistently supported negotiations at the global level for progress towards general aid complete disarmament. However, we recognize that progress towards this goal is likely to be slow. Meanwhile, it is desirable for peace-loving countries to consider measures for disarmament at the regional level, with a view to strengthening regional peace and stability.
It cannot be denied that the sense of insecurity experienced by the smaller States usually emanates from within their region itself. The origin of such insecurity lies in a variety of factors, including unresolved territorial disputes, ambitions for regional dominance, hegemonic designs and interventionist policies. Further, the security concerns of States differ from region to region, depending upon the nature of their threat perceptions. Therefore, a regional approach offers the most realistic prospect of rapid progress towards disarmament. We believe that confidence-building and disarmament negotiations should be pursued simultaneously at both the global aid the regional levels.
Pakistan abides by the concept of nuclear non-proliferation, but it also expects the nuclear Powers to reciprocate, by eliminating their own nuclear-weapon stocks. Nor should the concept of non-proliferation be used as a pretext to prevent developing countries from pursuing nuclear technology for peaceful purposes. Let me reiterate once again that Pakistan's nuclear programme is devoted entirely to peaceful purposes.
Our commitment to keeping our region free of nuclear weapons has led us to propose that, pending the adoption of a global treaty, regional or bilateral test-ban agreements may be concluded. In the same spirit, Pakistan has made a number of proposals, including the establishment of a nuclear-weapon-free zone in South Asia, a proposal which has been repeatedly endorsed by the General Assembly.
We support all steps to prevent an arms race in outer space. We attach equal importance to the early conclusion of a convention prohibiting the development, production, stockpiling and use of chemical weapons.
Negotiations for conventional disarmament at the global aid regional levels must also be pursued vigorously, with a view to ensuring undiminished security of the States concerned at the lowest level of armaments and military expenditures. This objective has become all the more important because of the increasing sophistication and destructive power of conventional weapons.
Naval disarmament has also acquired urgency in view of the rapid growth in the naval flotillas of some States, including the introduction of nuclear-powered submarines. This trend is a cause of serious concern, as it may lead to an arms race in this field at a qualitatively higher level and scale.
Since its independence Pakistan has steadfastly pursued the goal of improving the security environment in its neighbourhood, lb that end, we have made consistent efforts to develop good-neighbourly and co-operative relations with all our neighbours, including India, based on the principles of sovereign equality aid non-interference in the internal affairs of other States. In the spirit of the Simla Agreement, we shall continue to seek a peaceful settlement of the Jammu and Kashmir dispute in accordance with the relevant United Nations resolutions, which recognize the right of the people of the State to decide their future. The agreement on non-attack on each other's nuclear facilities, signed between India and Pakistan in December 1988, constitutes a significant confidence-building measure, which will have a stabilizing effect on the security situation in South Asia. We, on our part, are prepared to enter into negotiations for other similar measures. It is our hope that India will respond positively to our initiatives aid proposals aimed at strengthening regional peace and security.
The South Asian Association for Regional Co-operation (SAARC) offers an excellent opportunity to its member States to forge greater co-operation between themselves. The Fourth SAARC Summit, held in Islamabad in December last year, took a number of momentous decisions on evolving regional approaches to common problems. The designation of 1989 as the SAARC year for combating drug abuse and drug trafficking underscored the joint commitment of the South Asian countries to eliminate this scourge from our region.
The role of the united Nations in the maintenance of international peace and stability is indispensable. We welcome the successful role played by the united Nations in resolving disputes and conflicts between its Member States. The United Nations must also provide the platform for developing a partnership between the rich and the poor. Let us pledge to make this world body stronger, so that it may address itself effectively to issues of universal concern. It is only through recognition of the common destiny of mankind and a co-operative approach in resolving the problems facing us that we can hope to usher in a progressive world order, based on peace, security and justice.
 

